DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bartholomew (registration number 60225) on 04/16/2021. 
Claims 
The Claims has been replaced with the following claims:

1. (Currently Amended) A method comprising:
receiving information indicating a first control resource set for receiving system information, wherein the first control resource set is configured by a network unit: and
determining to use a second control resource set to determine a paging occasion, 
determining that a physical downlink control channel received in the first control resource set, a physical downlink control channel received in the second control resource set, and the at least one associated synchronization signal/physical broadcast channel block are quasi-co-located if the first control resource set is the same as the second control resource set, and if the first control resource set and the second control resource set are associated with the at least one synchronization signal/physical broadcast channel block.

2.    (Original) The method of claim 1, wherein determining to use the second control resource set to determine the paging occasion comprises determining to use the second control resource set in response to receiving information indicating to use the second control resource set.

3.    (Original) The method of claim 2, wherein the second control resource set is based on the first control resource set.

4.    (Original) The method of claim 1, further comprising determining the second control resource set by decoding a physical downlink shared channel carrying a system information block message.


6.    (Original) The method of claim 5, wherein the time offset, the frequency offset, or the combination thereof is received as a part of the system information.

7.    (Original) The method of claim 5, wherein the time offset, the frequency offset, or the combination thereof is predetermined.

8. (Currently Amended) The method of claim 1, wherein determining the quasi-co-location comprises using a common receive beam to receive the physical downlink control channel in physical downlink control channel in 

9.    (Original) The method of claim 1, wherein the first control resource set and the second control resource set are spatially quasi-co-located in terms of delay spread, Doppler spread, Doppler shift, average gain, average delay, spatial receive parameters, or some combination thereof.

10.    (Original) The method of claim 1, wherein the second control resource set is a superset or a subset of the first control resource set.

11.    (Original) The method of claim 1, further comprising receiving a physical downlink shared channel scheduled by a physical downlink control channel in the second control resource set and a physical downlink control channel in a third control resource set on one or more common orthogonal frequency division multiplexed symbols, wherein the third control resource set is associated with another paging occasion.

12.    (Original) The method of claim 1, further comprising receiving a physical downlink control channel in the second control resource set which indicates a subframe or slot delay between the physical downlink control channel and a corresponding physical downlink shared channel.

13.    (Original) The method of claim 1, wherein the paging occasion determined by the second control resource set comprises physical downlink control channel locations used to convey paging downlink control information.

14.    (Original) The method of claim 13, wherein a monitoring periodicity of the paging downlink control information is different from a periodicity of the second control resource set.

15.    (Currently Amended) An apparatus comprising:
a processor that:
receives information indicating a first control resource set for receiving system information, wherein the first control resource set is configured by a network unit; and
determines to use a second control resource set to determine a paging occasion, wherein the first control resource set is the same as the second control resource set in response to the second control resource set not being configured by the network unit, 
determine that a physical downlink control channel received in the first control resource set, a physical downlink control channel received in the second control resource set, and the at least one associated synchronization signal/physical broadcast channel block are quasi-co-located if the first control resource set is the same as the second control resource set, and if the first control resource set and the second control resource set are associated with the at least one synchronization signal/physical broadcast channel block.

16.    (Original) The apparatus of claim 15, wherein the processor determines the second control resource set by decoding a physical downlink shared channel carrying a system information block message.

17.    (Currently Amended) The apparatus of claim 15, wherein determining the quasi-co-location comprises using a common receive beam to receive the physical downlink control channel in physical downlink control channel in 

18.    (Original) The apparatus of claim 15, wherein the second control resource set is a superset or a subset of the first control resource set.

19.    (Original) The apparatus of claim 15, wherein the paging occasion determined by the second control resource set comprises physical downlink control channel locations used to convey paging downlink control information.

20.    (Original) The apparatus of claim 19, wherein a monitoring periodicity of the paging downlink control information is different from a periodicity of the second control resource set.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach “determining to use a second control resource set to determine a paging occasion, wherein the first control resource set is the same as the second control resource set in response to not receiving, within a determined time interval associated with a paging occasion, information indicating to use a different control resource set than the first control resource set; and
determining that a physical downlink control channel received in the first control resource set, a physical downlink control channel received in the second control resource set, and


Regarding claim 15, Prior art fails to teach “determine to use a second control resource set to determine a paging occasion, wherein the first control resource set is the same as the second control resource set in response to not receiving, within a determined time interval associated with a paging occasion, information indicating to use a different control resource set than the first control resource set; and
determine that a physical downlink control channel received in the first control resource set, a physical downlink control channel received in the second control resource set, and

Claims 2-14, 16-20 are allowed as being dependent on claim 1 or 15.

The closest prior art Zhou, (US 2019/0052434) teaches in para 0004 “the UE blindly detects a PDCCH in the first CORESET to acquire information such as RMSI when in the idle state…. the RMSI further indicates a second CORESET to be monitored by the UE in the idle state, so that the UE may blindly detect a PDCCH in the second CORESET in the idle state to acquire paging messages. However it doesn’t teach determining that a physical downlink control channel received in the first control resource set, a physical downlink control channel received in the second control resource set, and.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416